                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:21-cv-00119-MR

EDDRICCO L. BROWN-BEY,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                                  ORDER
                                 )
ROY COOPER, et al.,              )
                                 )
              Defendants.        )
________________________________ )

         THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint. [Doc. 1].

I.       BACKGROUND

         In this action filed on March 23, 2021, pursuant to 42 U.S.C. §§ 1983

and 1985, pro se Plaintiff Eddricco L. Brown-Bey (“Plaintiff”), a prisoner of

the State of North Carolina currently incarcerated at Warren Correctional

Institution (“Warden CI”) in Norlina, North Carolina, purports to bring claims

arising out of events occurring in Wake, Warren, Columbus, and Robeson

Counties, North Carolina.1 Plaintiff names Governor Roy Cooper; Erik A.

Hooks, identified as the Secretary of the North Carolina Department of Public

Safety (NCDPS); and Shanticia Hawkins, identified as the Warden at Warren


1   These counties are in the Eastern District of North Carolina.


              Case 5:21-ct-03088-D Document 4 Filed 03/29/21 Page 1 of 4
CI, as Defendants in their individual and official capacities. [Doc. 1 at 2-3].

Plaintiff alleges violations of his rights under the Eighth, Ninth, and Tenth

Amendments to the U.S. Constitution; the United Nations Declaration for the

Rights of Indigenous Peoples; and the Universal Declaration for Human

Rights. [Id. at 3]. Plaintiff alleges that since 2018 Defendants have been

conspiring to have Plaintiff raped and killed during Plaintiff’s incarcerations

at Tabor City Correctional Institution, Lumberton Correctional Institution, and

Warren CI. [Id. at 4]. Plaintiff further alleges that on January 27, 2021,

Defendants Hooks and Cooper, through Defendant Hawkins, authorized

staff at Warren CI to have Plaintiff raped by other inmates. [Id.]. Plaintiff

alleges that “some of the secret plots are conspired and planned by”

Defendants Cooper and Hooks in Raleigh, Wake County, North Carolina.

[Id.]   Plaintiff claims that Defendants are targeting Plaintiff “for being

Cherokee, and the tribal member of the Imperial City Cherokee Nation of

North Carolina.” [Id.]. Plaintiff seeks injunctive relief only. [Id. at 5].

II.     DISCUSSION

        In an action arising under 42 U.S.C. § 1983, venue is established by

28 U.S.C. § 1391(b), which provides: (b) A civil action may be brought in: (1)

a judicial district where any defendant resides, if all defendants are residents

of the State in which the district is located; (2) a judicial district in which a


                                         2

           Case 5:21-ct-03088-D Document 4 Filed 03/29/21 Page 2 of 4
substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated;

or (3) if there is no district in which an action may otherwise be brought as

provided in this section, any judicial district in which any defendant is subject

to the court's personal jurisdiction with respect to such action.

       Therefore, under Section 1391, Plaintiff’s action may be heard in a

venue where all the defendants reside, or in the venue where the issue

substantially arose, which here is the Eastern District of North Carolina.

Pursuant to 28 U.S.C. § 1406(a), the Court may dismiss this action, or, if it

is in the interest of justice, transfer this action to the United States District

Court for the Eastern District of North Carolina. The Court will transfer this

action to the Eastern District of North Carolina.

III.   CONCLUSION

       For the reasons stated herein, the Court transfers this action to the

Eastern District of North Carolina.

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s action is transferred to the Eastern District of North

              Carolina.

       2.     The Clerk is instructed to terminate this action.




                                         3

            Case 5:21-ct-03088-D Document 4 Filed 03/29/21 Page 3 of 4
IT IS SO ORDERED.
                        Signed: March 29, 2021




                                4

  Case 5:21-ct-03088-D Document 4 Filed 03/29/21 Page 4 of 4
